Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 April 2021 has been entered.

Status of Claims
Claims 9, 11, 13-17, 22-24 and 26-32 are pending.
	Claims 9, 11, 13-17, 22-24 and 26-32 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2016/029171, 04/25/2016, which claims benefit of 62/152,547, 04/24/2015.

Claim Objections
	The objection to Claims 9 and 33, in the Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' amendment received 23 March 2021, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 10, 11, 25 and 26 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' amendment received 23 March 2021, in which claims 10 and 25 were canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 9-11, 13, 15-17, 29-31 and 33 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al., and Laufer et al., in the Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' amendment received 23 March 2021, in which claims 9 and 24 were amended.
The rejection of Claims 14 and 28 under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al., and Laufer et al., as applied to claims 9-11, 13, 15-17, 24-27, 29-31 and 33 above, and further in view of Kluytmans, in the Final Office Action mailed 17 February 2021, is withdrawn in view of Applicants' amendment received 23 March 2021, in which claims 9 and 24 were amended.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 9, 11, 13, 15-17, 22-24, 26, 27 and 29-32 are rejected under 35 U.S.C. §103 as being unpatentable over Blaser et al. (U.S. Patent Application Publication No. 2010/0074872 A1) in view of Lynch et al. (International Patent Application Publication No. WO 2013/155370 A1), and Frank et al. ((2010) PLoS ONE 5(5): 1-15).
[All references except Frank et al. cited in the Final Office Action mailed 17 February 2021.]

Blaser et al. addresses some of the limitations of claims 9 and 24, and the limitations of claims 11, 15, 16, 17, 26, 29, 30 and 31.
Regarding claims 9, 11, 24 and 26, Blaser et al. shows methods for restoring mammalian bacterial nasal microbiota comprising administering to a mammal in need of such treatment an effective amount of at least one nasal bacterial strain. Non-limiting examples of the nasal bacteria useful in the methods include Corynebacterium species. Administration of such bacteria to nasal mucosa may be used to treat various infections, including infection with methicillin-resistant Staphylococcus aureus (MRSA) (pg. 5, para. [0042] [Claims 9 and 24] [A method of treating Staphylococcus aureus nasal colonization, Corynebacterium species] [Claims 11 and 26]). 
It can be preferable to administer the bacterial inoculant in a pharmaceutical formulation (pg. 9, para. [0113] [Claims 9 and 24] [administering a pharmaceutical composition]).
	Further regarding claim 9, to determine the missing biota, one would obtain nasal swabs from MRSA affected persons and from healthy controls. DNA would be extracted from the swabs and subjected to universal PCR (polymerase chain reaction) for 16S rRNA genes to detect bacterial species present and for the intergenic spacer region (ITS). The species identities and abundances will be determined by comparison with the RDP database. By comparing affected and unaffected with regard to the MRSA-colonized or affected person with the same sites in the healthy (control) person, it will be determined which species and which bacterial genes are over- or under- represented in the MRSA+ person (pg. 13, para. [0148] [Claim 9] [collecting a nasal swab, extracting nucleic acid, sequencing the extracted nucleic acid, analyzing the sequence data by taxonomic classification to determine a nasal microbiome community state type in the subject, predicting Staphylococcus aureus nasal colonization based on the subject’s nasal community state type]). 
Regarding claims 15, 16, 29 and 30, the pharmaceutical formulation may be admixed with a suitable pharmaceutical excipient, diluent or carrier selected with regard to the intended route of administration and standard pharmaceutical practice (pg. 9, para. [0113]). The carrier material should be non-toxic to the 
Regarding claims 17 and 31, preferably, the nasal bacteria are administered intranasally (pg. 5, para. [0042]).

It is noted that Applicant uses 16S rRNA to screen for microbiome community state types (CSTs) (originally-filed specification, pg. 4, para. [0011]).

 Blaser et al. does not show: 1) predicting S. aureus nasal colonization and administering a pharmaceutical composition when the abundance of Dolosigranulum species is below a threshold level of 1.2x106 16S rRNA gene copies per swab [Claims 9 and 24]; 2) the at least one probiotic organism comprises Dolosigranulum species [Claims 9 and 24]; 3) administering at least one antibiotic to the subject [Claims 13 and 27]; and 4) the Dolosigranulum species is Dolosigranulum pigrum and/or the Corynebacterium species is Corynebacterium pseudodiphtheriticum [Claims 22, 23 and 32].

Lynch et al. addresses the limitations of claims 13 and 27.
Lynch et al. shows studies in which the pathogenic and protective species found in the sinus mucosal microbiota of patients with chronic rhinosinusitis (e.g., PCR), using sequences complementary to species- or order-specific nucleic acid sequences (pg. 17, para. [0065]). Patients identified with CRS were compared to healthy control subjects with regard to the Q-PCR (quantitative-polymerase chain reaction) analysis of bacterial burden by using total 16S rRNA. The result indicates that the sinus niche can support a defined bacterial load, and the microbiota composition and relative taxonomic distribution, rather than absolute number of bacteria present, are related to disease state (pg. 24, para. [0092] thru pg. 25, cont. para. [0092] [nexus to Blaser et al.] [analyzing the sequence (16S rRNA) data to determine a nasal microbiome community state type, predicting nasal colonization by at least one pathogenic microorganism based on the subject’s nasal community state type]).
Regarding claims 13 and 27, compositions for administration typically comprise at least one probiotic microbe in a pharmaceutically acceptable carrier. The formulation may also provide additional active compounds, including, e.g., an antibiotic (pg. 19, para. [0073] thru [0074]).

Frank et al. addresses the limitations of claims 22, 23 and 32, and provides motivation for predicting S. aureus nasal colonization when the abundance of Dolosigranulum species is below a threshold level of 1.2x106 16S rRNA gene copies per swab, by way of addressing the limitations of claims 9 and 24.
Staphylococcus aureus is a critical prerequisite of subsequent clinical infection of the skin, blood, lung, heart and other deep tissues. Microbial consortia within the nasal cavity is an important determinant of S. aureus colonization, and, therefore, the composition and dynamics of the nasal microbiota were determined, as well as those specific microorganisms of the nasal microbiota that correlated with S. aureus colonization (pg. 1, Abstract, Background [nexus to Blaser et al. and Lynch et al.] [determine a nasal microbiome community state type related to S. aureus nasal colonization thereby predicting nasal colonization with S. aureus]). Culture-independent analysis of 16S rRNA sequences revealed that the nasal microbiota of healthy subjects consists of primarily members of the phylum Actinobacteria (e.g., Corynebacterium spp.) (pg. 1, Abstract, Methodology/Principal Findings [nexus to Blaser et al.] [bacterial analysis using 16S rRNA sequence, Corynebacterium]). 
Regarding claims 9, 22, 23, 24 and 32, Figure 1 shows the relative abundance of predominant bacterial taxa followed longitudinally in healthy adults based on rDNA sequence type (pg. 2, Fig. 1). Figure 1 shows that, in healthy adults, the levels of Corynebacterium pseudodiptheriticum (Species #5) and Dolosigranulum pigrum (Species #13) bacteria were generally higher than levels of Staphylococcus aureus (Species #8), based on the % relative abundance in the rDNA reference library of microbial nasal microbiome sequences, most notably in Subject “A” (pg. 2, Fig. 1). Table 1 shows the percent contrast between healthy and S. aureus infected (hospitalized) inpatients (both colonized negative S. aureus vs 25.6% of healthy subjects. With regard to Corynebacterium pseudodiptheriticum, 1.0% of colonized-positive inpatients harbored C. pseudodiptheriticum vs. 4.8% of healthy subjects (pg. 4, Table 1, entries Firmicutes, Staphylococcus aureus, and Actinobacteria, Corynebacterium pseudodiptheriticum). Overall, several bacterial species, such as Corynebacterium spp., were less abundant in S. aureus-colonized subjects (pg. 3, column 2, last para. thru pg. 4, column 1, lines 1-3). 
	That is, Frank et al. summarizes, that the nares microbiotas of most hospitalized patients differed substantially from those of the healthy cohort in the kinds and diversities of prevalent microbes (e.g., pg. 12, Fig. 10). First, healthy adults harbored nares communities dominated by Actinobacteria (mainly Propionibacterium and some Corynebacterium spp.) with fewer staphylococci. Second, in the majority of S. aureus-colonized inpatients S. aureus was the dominant nasal species, with concomitant reductions in the prevalence of Actinobacteria. Third, many S. aureus non-colonized patients carried S. epidermidis as the dominant species, accompanied by reduced levels of Actinobacteria.(pg. 9, column 1, para. 1). In addition, the results shown in Frank et al. indicate that the dominant microorganisms of axilla, groin, and anterior nares remain relatively constant on the time-scale of weeks to months, in the absence of mitigating factors (pg. 8, column 1, para. 1 thru column 2, lines 1-3). 
S. aureus and even in inpatients that are S. aureus non-colonized. Therefore, measuring the level of a specific species of ‘good’ bacteria (e.g., probiotic strains), such as Dolosigranulum pigrum and/or Corynebacterium pseudodiptheriticum, and determining that the levels of these species are lower than a predetermined threshold would be predictive of a(n) S. aureus infection, because Frank et al. shows that the presence of these bacterial species is decreased in S. aureus-infected individuals.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating Staphylococcus aureus comprising determining a nasal microbiome community state type, and administering a probiotic pharmaceutical composition, as shown by Blaser et al., by administering at least one antibiotic [Claims 13 and 27], as shown by Lynch et al., with a reasonable expectation of success, because Blaser et al. teaches that antibiotics are widely used to treat microorganisms, and that, although antibiotic-resistant strains can develop, antibiotic-sensitive strains are also extant (pg. 3, para. [0015] thru [0016]; and pg. 5, para. [0041] (MPEP 2143 (I)(A,G)). In addition, it would be obvious to one of ordinary skill in the art to (try to) treat a(n) S. aureus infection with an antibiotic, e.g., a non-methicillin antibiotic (MPEP 2144 (I)). That is, there is an art recognized 
One of ordinary skill in the art would have been motivated to have made that  modification, because including the administration of an antibiotic (e.g., a non-methicillin antibiotic) with the administration of a probiotic composition for the treatment of S. aureus would optimize the efficacy, and, therefore, increase the likelihood of a positive treatment regimen outcome vs administration of the probiotic composition alone.
It would have been further obvious to have predicted S. aureus nasal colonization and, in turn, administered a pharmaceutical composition to a subject when the abundance of Dolosigranulum species is below a threshold level of 1.2x106 16S rRNA gene copies per swab [Claims 9 and 24]; and 2) included Corynebacterium pseudodiptheriticum and/or Dolosigranulum pigrum in a pharmaceutical probiotic composition [Claims 23, 24 and 32], with a reasonable expectation of success. Frank et al. shows that there is an inverse correlation between the presence of “healthy-subject” bacterial species (such as C. pseudodiptheriticum and/or D. pigrum) and that of “S. aureus-infected subject” bacterial species in healthy vs infected (i.e., inpatient) subjects. That is, “healthy-subject” bacterial species are decreased (vs S. aureus) in S. aureus-infected subjects and elevated (vs S. aureus) in healthy subjects. Therefore, in view of the data shown in Figure 1 of Frank et al. (pg. 2, Fig. 1), one of ordinary skill in the art would use routine optimization to determine the threshold (e.g., 1.2x106 16S rRNA gene copies per swab) which could be used to consistently determine the significant absence of specific ‘healthy-subject’ or probiotic bacteria (e.g., C. pseudodiptheriticum and/or D. pigrum), thereby predicting a Staphylococcus aureus infection. Although the data shown 
One of ordinary skill in the art would have been motivated to have made those modifications, because Blaser et al., Lynch et al., and Frank et al. all use 16S rRNA analysis to determine the bacterial composition of a nasal microbiome community, thereby establishing the reliability of the method in determining the number and type of bacterial species prevalent in the nasal passages of healthy (and S. aureus-infected) subjects. In view of the diversity of bacteria found in healthy subjects (Frank et al., pg. 2, Fig. 1), using a 16S rRNA threshold method to predict and/or determine a(n) S. aureus infection would allow the practitioner to select whatever bacterial species would most likely be found in a particular subject or in the nares, improving the reliability and accuracy of the method.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 14 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Blaser et al. in view of Lynch et al, and Frank et al., as applied to claims 9, 11, 13, 15-17, 22-24, 26, 27 and 29-32 above, and further in view of Kluytmans ((1998) J. Hosp. Inf. 40: S25-S29).
[Kluytmans cited in the Final Office Action mailed 17 February 2021.]

Blaser et al. in view of Lynch et al, and Frank et al., as applied to claims 9, 11, 13, 15-17, 22-24, 26, 27 and 29-32 above, do not show: 1) the at least one antibiotic comprises mupirocin [Claims 14 and 28].

Kluytmans addresses the limitations of claims 14 and 28.
Kluytmans teaches that nasal carriage of Staphylococcus aureus has a key role in the epidemiology and pathogenesis of infection (pg. S25, column 2, para. 1 [nexus to Blaser et al.] [pathogenic S. aureus in nasal passages]).
Regarding claims 14 and 28, in an unblended intervention trial with historical controls, perioperative nasal carriage of S. aureus was eliminated using mupirocin nasal ointment. No resistance to mupirocin was observed (pg. S25, Summary). Use of mupirocin as a perioperative prophylaxis in a surgical population with a clearly established risk of nasal carriage gave a highly significant reduction in the SSI (surgical site infections) rate (pg. S27, column 2, last para. thru pg. S28, column 1, lines 1-2). Followup nasal cultures taken six to eight days after surgery showed eradication (of S. aureus) in 93% of patients. In the study, no resistance to mupirocin was observed and the strategy was highly cost-effective (pg. S28, column 1, lines 10-22).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating Staphylococcus aureus comprising determining a nasal microbiome community state type, and administering a probiotic pharmaceutical composition, as shown by Blaser et , as applied to claims 9, 11, 13, 15-17, 22-24, 26, 27 and 29-32 above, by further incorporating at least one antibiotic, such as mupirocin, into the method of administration [Claims 14 and 28], as shown by Kluytmans, with a reasonable expectation of success, because Kluytmans shows that administration of the antibiotic ointment mupirocin reduces nasal colonization by S. aureus, which is the treatment goal, as shown by Blaser et al. and Lynch et al. .(MPEP 2143 (I)(A,G)). That is, there is an art recognized equivalence for the use of the combination of probiotics, as shown by Blaser et al., and mupirocin for the same purpose (MPEP 2144.06 (I)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Kluytmans shows that subjects did not present resistance to mupirocin. That is, as expressed by Blaser et al. (Abstract), the development of antibiotic resistance in subjects who are orally administered antibiotic drugs poses a concern with regard to the difficulty in treating nasal infections caused by pathogenic bacteria. Therefore, one would be motivated, to further administer an antibiotic ointment, in addition to the probiotics as therapy, as shown by Blaser et al. and Lynch et al.., to subjects with nasal colonization by pathogenic bacteria, because Kluytmans shows that subjects receiving mupirocin treatment did not develop a resistance to the antibiotic.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Response to Arguments
Applicant’s arguments, pp. 6-9, filed 23 March 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 9 and 24 were amended.

Applicant remarks (pg. 7) that none of the cited prior art references alone, or in combination, teach or suggest that colonization by Staphylococcus aureus can be predicted by the abundance level of Dolosigranulum species in the subject's nasal microbiome community state type being below a threshold level of 1.2x106 16S rRNA gene copies per swab. More specifically, Blaser does not teach or suggest that the presence or absence of a specific microorganism can be predictive of the presence of another microorganism, and more specifically, Blaser does not teach or suggest that Dolosigranulum abundance below a certain level is predictive of the presence of S. aureus. Additionally, as noted by the Office Action, Blaser does not even mention Dolosigranulum as being present in a subject's nasal microbiome,
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is noted that the Dolosigranulum species in order to predict colonization by Staphylococcus aureus is addressed by Frank et al. above. In addition, although Blaser et al. does not teach Dolosigranulum species for use in a probiotic composition for treating a(n) S. aureus infection, Blaser et al. does teach the incorporation of a Corynebacterium species, as recited in instant claims 9 and 24.
Applicant remarks (pp. 7-8) that these deficiencies are not remedied by the teachings of Lynch or Laufer either. Additionally, Lynch and Laufer do not teach the step of administering a pharmaceutical composition comprising probiotic organisms upon detection of Dolosigranulum species below the threshold level in the subject's nasal community state type.
However, in response to Applicant, the reference of Laufer et al. is not cited in this Office Action. Again, Frank et al. (cited in the 103 rejection above) addresses the newly introduced claimed subject matter described above. In addition, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant remarks (pg. 9) that the references applied to address dependent claims 14, 22, 23, 28 and 32 are non-obvious because the parent claims from which they depend (Claims 9 and 24) are non-obvious.
	However, in response to Applicant, the reference of Biesbroek et al. is not cited in this Office Action. In addition, the response by the Examiner above addresses why 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651